DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5-10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 5, 6, 1 and 7-9 respectively, of prior U.S. Patent No. 10,876,423. This is a statutory double patenting rejection.




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-4 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10-12 respectively, of U.S. Patent No. 10,876,423. Although the claims at issue are not identical, they are not patentably distinct from each other because for example, claim 1 of the patent "anticipates" application claim 1.  Accordingly, application claim 1 is not patentably distinct from patent claim 1.  Here, patent claim 1 requires elements: (A)  a shroud with an abradable section and a non-abradable section that cooperatively define a shroud surface; (B) a rotor that is supported for rotation about a longitudinal axis (C) within the shroud to generate an aft axial fluid flow, (D) the rotor including a blade with a blade tip that extends axially between a leading edge and a trailing edge of the blade, that is crowned and that opposes the abradable section and the non-abradable section of the shroud surface, a crown area of the blade tip opposing the abradable section; (E) a casing treatment feature that is provided in the nonabradable section of the shroud to oppose the blade tip of the rotor; (F) wherein, in a projection of the blade tip onto a longitudinal plane, a theta angle is defined between an imaginary axial line and an imaginary tangential line, the imaginary axial line being parallel to the longitudinal axis, the imaginary tangential line being tangential to the blade tip; and wherein a change in the theta angle along the blade tip in a downstream direction is, at most, zero; while the application claim 1 only requires elements (A), (C), (D) and (E).  Thus it is apparent that the more specific patent claim 1 encompasses application claim 1.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then .  
	The same reasoning applies for the rest of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guemmer (8,690,523).
Guemmer discloses a gas turbine engine comprising: a shroud 6 (Fig. 11) with an abradable section 14 and a non-abradable section (the section with elements 10) that cooperatively define a shroud surface; a rotor that is supported for rotation within the shroud to generate an aft axial fluid flow, the rotor including a blade 5 with a blade tip that is crowned (the raised portion at the tip of blade 5) and that opposes the abradable section and the non-abradable section of the shroud surface, a crown area of the blade tip opposing the abradable section 14; and a casing treatment feature 10 that is provided in the non-abradable section of the shroud to oppose the blade tip of the rotor.
Regarding claim 6, the rotor is supported for rotation about a longitudinal axis; and wherein the shroud radially tapers in a downstream direction relative to the longitudinal axis (Fig. 11).

	Regarding claim 13, the blade tip opposes the shroud surface to cooperatively define a clearance region therebetween, the clearance region having a flow axis; wherein the abradable section includes an upstream end; and wherein the crown area is disposed downstream of the upstream end relative to the flow axis (Fig. 11).
	Regarding claim 14, Guemmer inherently discloses a method of manufacturing a compressor section of a gas turbine engine comprising: providing a case 6 (Fig. 11); applying an abradable material 14 to the case to define an abradable section of a shroud surface, the abradable section being spaced apart in an axial direction from a non-abradable section of the shroud surface; providing a casing treatment feature 10 in the non-abradable section; and supporting a rotor for rotation within the case, the rotor including a blade 5 with a blade tip that is crowned and that opposes the abradable section and the non-abradable section of the shroud surface, a crown area of the blade tip opposing the abradable section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Booth (6,832,890) in view of He et al. (9,353,632).
Booth discloses a gas turbine engine comprising: a shroud 24 with an abradable section 46 (Fig. 3) and a non-abradable section that cooperatively define a shroud surface (the portion that includes the recess 40c and 40b in Fig. 3); a rotor that is supported for rotation within the shroud to generate an aft axial fluid flow, the rotor including a blade 20 with a blade tip that opposes the abradable section and the non-abradable section of the shroud surface; and a casing treatment feature (recesses 40a-d; Figs. 2 and 3) that is provided in the non-abradable section of the shroud to oppose the blade tip of the rotor.
However, Booth does not disclose the blade tip that crowned and a crown area of the blade tip opposing the abradable section as claimed.
He teaches a rotor assembly for a gas turbine, the rotor includes at least one blade having a leading edge 120, a trailing edge 110 and a blade tip opposes an inner surface of the casing 140 (Fig. 4c); wherein the blade tip is provided with a shaped feature 150 having a crowned area 157 located closer to the trailing edge of the airfoil.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the gas turbine engine of Booth with the shaped feature of He for improving efficiency of the gas turbine (He col. 4, lines 37-42). In doing so, the crowned area of the modified blade of Booth opposes the abradable section 46.
Regarding claim 2, the blade tip extends axially between a leading edge and a trailing edge of the blade; wherein a clearance region is defined between the blade tip and the shroud surface; wherein a crown clearance dimension measured between the shroud surface and the blade tip at the crown area is less than a leading clearance dimension and a trailing clearance 
Regarding claim 4, the blade tip has a radius that changes continuously from the leading edge to the trailing edge (Fig. 4(c)).
Regarding claim 5, the rotor is supported for rotation about a longitudinal axis; and wherein the shroud has a radius that remains substantially constant in a downstream direction relative to the longitudinal axis (judging from Fig. 2 of Booth).
Regarding claim 6, the rotor is supported for rotation about a longitudinal axis; and wherein the shroud radially tapers in a downstream direction relative to the longitudinal axis (Booth Fig. 1; the compressor section 13 tapers in the downstream direction).
Regarding claim 11, the shroud includes a base material; wherein the base material defines the non-abradable section of the shroud; wherein the abradable section includes an upstream end and an inner diameter surface, the upstream end being embedded within the base material, and the inner diameter surface being exposed from the base material to partly define the shroud surface (Booth Fig. 3).
Regarding claim 12, the casing treatment includes at least one of an aperture that is recessed into the shroud surface (Booth Fig. 3).
Regarding claim 13, the blade tip opposes the shroud surface to cooperatively define a clearance region therebetween, the clearance region having a flow axis; wherein the abradable section includes an upstream end; and wherein the crown area is disposed downstream of the upstream end relative to the flow axis (the crown region 156 of the blade of He is located closer 

Regarding claim 14, Booth inherently discloses a method of manufacturing a compressor section of a gas turbine engine comprising: providing a case 24; applying an abradable material 46 to the case to define an abradable section of a shroud surface, the abradable section being spaced apart in an axial direction from a non-abradable section of the shroud surface (Fig. 3); providing a casing treatment feature in the non-abradable section (the recesses 40a-d; Figs. 2 and 3); and supporting a rotor for rotation within the case, the rotor including a blade 20 with a blade tip that is the abradable section and the non-abradable section of the shroud surface.
However, Booth does not disclose the blade tip is crowned; and a crown area of the blade tip opposes the abradable section as claimed.
He teaches a rotor assembly for a gas turbine, the rotor includes at least one blade having a leading edge 120, a trailing edge 110 and a blade tip opposes an inner surface of the casing 140 (Fig. 4c); wherein the blade tip is provided with a shaped feature 150 having a crowned area 157 located closer to the trailing edge of the airfoil.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the gas turbine engine of Booth with the shaped feature of He for improving efficiency of the gas turbine (He col. 4, lines 37-42). In doing so, the crowned area of the modified blade of Booth opposes the abradable section 46.
Regarding claim 15, providing the casing treatment includes at least one of providing an aperture 40c that is recessed into the shroud surface (Booth Figs. 2 and 3).

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Torrance (6,585,479), Kurokawa et al. (6,527,509) and Ikeguchi et al. (2013/0202422) are cited to show different axial compressor constructions.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745